Citation Nr: 0101200	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for a depressive 
disorder, not otherwise specified, secondary to low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1985 to January 
1989, with unspecified inactive Naval Reserve service, 
apparently both before and after this time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO, 
which denied, in pertinent part, claims of service connection 
for residuals of a low back injury, and a depressive 
disorder, not otherwise specified, secondary to the claimed 
low back disorder.  While the veteran initially expressed 
disagreement with the RO's July 1998 rating decision to deny 
service connection for hearing loss and a right knee 
disorder, no timely substantive appeal was received with 
regard to either of these additional matters.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  

The veteran's sworn testimony was obtained before both a 
hearing officer at the RO in February 1999, and at a video 
conference hearing conducted by the undersigned from 
Washington, D.C. in November 1999.  


REMAND  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's duty to assist includes 
attempting to obtain copies of all military medical records.  
See Goodwin v. Derwinski, 1 Vet. App. 419 (1991).  

The Board notes that additional service medical records for 
active duty or inactive reserve duty may exist which have not 
been obtained for use in the appeal.  The veteran's existing 
service medical records, which primarily cover the period of 
her active duty from January 1985 to January 1989, also 
include service medical records dated both prior to and after 
these dates.  A July 1997 Request Pertaining to Military 
Records document discloses continuing Navy Reserve duty from 
January 1993 through at least July 1997.  It is unknown 
whether the veteran had any active duty for training 
(ACDUTRA) or inactive duty training during this subsequent 
reserve duty.  It is noted that when verification of active 
duty was initially completed in January 1998, the RO was 
advised that no records exist for the veteran at the National 
Personnel Records Center (NPRC).  The existing service 
medical records appear to have been obtained from the Bureau 
of Naval Personnel (BNP) a month later.  However, only 
verification of active duty was completed, and any reserve 
medical records appear not to have been specifically 
requested. 

Of particular relevance to her claims on appeal, the existing 
Naval Reserve medical records are clearly incomplete, and 
include two reports of medical history dated in October 1992 
and February 1993 (negative for any low back disorder or 
prior injury residual), but do not include the associated 
reports of medical examinations--potentially the most 
probative medical records available in this case.   

Accordingly, the veteran and her representative should be 
contacted and requested to identify the dates of any reserve 
duty, including ACDUTRA, or inactive duty training.  
Verification should be completed, and the RO should request 
copies of all active, inactive, ACDUTRA, and reserve duty 
medical records dated from January 1985 to the present.  

The claims on appeal also present medical issues which cannot 
be resolved at the Board without further development and VA 
examination.  The veteran asserts that current low back 
disability is the residual of an inservice low back injury 
sustained in November 1986.  It is noted that her service 
medical records show treatment on November 24, 1986 for low 
back pain of 5-days duration following "mild trauma."  
Examination findings included decreased range of motion, 
muscle spasm, and tenderness at L4-L5, and the diagnosis was 
low back strain.  X-rays were negative for fracture, and the 
visualized bones appeared normal.  Disc spaces were 
preserved.  There was "a transitional vertebra at the 
lumbosacral junction, whose tranversed (sic) process forms 
pseudoarthroses with the wings of the sacrum."  No further 
treatment is demonstrated from the service medical records 
presently on file, which include a January 1989 examination 
report taken at separation.  Additionally, private treatment 
records of Wm. S. Blau, Ph.D., M.D., dated May 17, 1996, R. 
Toselli, M.D., dated in January 1996, and I. Hardy, M.D., 
dated May 30, 1995, all show a reported medical history of 
acute low back pain beginning in November 1994 with the 
veteran's denial of any precipitating back injury.  However, 
a March 9, 1999 medical statement of I. M. Hardy, M.D., a 
physician who has treated the veteran's low back disorder for 
years, voices the opinion that the veteran's current L5-S1 
degenerative disk and degenerative changes in that area are 
"consistent with" an injury sustained in 1986 while on 
active duty.  The basis of the opinion is unspecified, and 
clarification is needed, even though the veteran explained at 
her Board video conference hearing in November 1999 that she 
had given an inaccurate medical history only for medical 
insurance purposes.  It is also noted that a May 17, 1996 
medical record of Dr. Blau discloses the veteran's statement 
that she was insured through the VA.  Clarification is needed 
from Dr. Hardy.  

The need for clarification warrants VA examination, as on 
prior VA examination in May 1998 the veteran indicated that 
she "reinjured" her back working as a librarian with 
pushing and pulling actions.  The diagnosis was low back 
injury, postoperative herniated nucleus pulposus and fusion 
with residuals.  However, the etiology of that VA diagnosis 
remains unresolved, and another VA examination is indicated, 
to include a review of the veteran's complex medical 
history-both inservice and post-service.  

As for the secondary service connection claim, the medical 
evidence is similarly in conflict.  While a March 1999 
medical statement of J. T. Hernandez, Ph.D., M.S.P.H., 
asserts that the veteran's current psychiatric diagnosis is 
"adjustment disorder to back pain," with depression, a July 
17, 1996 treatment record of Dr. Hernandez appears to 
indicate otherwise: that the veteran's recent onset of low 
back pain was, at least in part, due to her non-compliance 
with the recommended dosage of her low back pain medication, 
that she had been "reducing her medication."  This record 
also indicates that the veteran had an "objection to [pain] 
medication" as an outside agent of control over her life, 
and that her recent low back pain was also due in part to her 
recent focus on babies, new births in the family, and sexual 
abuse issues.  Given the contemporaneous notes of July 17, 
1996, the basis of Dr. Hernandez's March 1999 medical 
opinion, while clearly unspecified, warrants further 
clarification.  

It is noted that while the veteran was provided a VA 
psychiatric examination in May 1998, the examiner found that 
the information on file was insufficient to establish the 
etiology of the veteran's depression.  A Global Assessment of 
Functioning (GAF) Scale score of 45 was noted.  The above 
evidence raises medical questions of etiology which warrant 
VA psychiatric examination, to include a review of the 
veteran's entire VA claims file.  

Accordingly, and after all service medical and post-service 
reserve, VA, and private medical records are requested at the 
RO and obtained, then the veteran should be scheduled for VA 
orthopedic and psychiatric examinations to determine whether 
any low back disorder is as least as likely as not the result 
of service or an incident or injury in service, and whether 
any depressive disorder is at least as likely as not the 
result of any service-connected low back disorder.

In closing, the Board notes that while the RO has made good 
faith efforts to obtain copies of the veteran's private 
medical records from various sources, additional pertinent 
medical records have yet to be obtained from Drs. Pigford and 
Boyette.  Additionally, given the necessary development 
identified above, more recent treatment records, dated since 
the time of the prior requests, should be requested from all 
other sources, including Dr. Hardy, from March 1995.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these additional reasons, a remand is 
required.  


In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that she submit 
the names, addresses, and approximate 
dates of treatment of all VA or non-VA 
(private) care providers who have treated 
her for any low back or depression 
symptomatology, from November 1986 to the 
present.  Request should also be made 
that she identify all periods of military 
duty, to include reserve, ACDUTRA, or 
inactive/reserve service.  

2.  The RO should contact both NPRC and 
BNP and request verification of the 
veteran's period(s) of reserve service, 
to include any active duty for training 
or inactive duty training, from January 
1985 to the present.  Request should be 
made for copies of any additional service 
medical records regarding the veteran for 
all periods of duty, including, if 
service is verified, records dated from 
January 1989 to the present.  Copies of 
the RO's written requests, and the 
response, must be maintained in the 
claims file. All leads should be pursued 
and documented for future reference. 

3.  Thereafter, the RO should obtain 
copies of any additional VA and/or non-VA 
(private) records dated from November 
1986 to the present, including those from 
the VA Medical Centers located in 
Fayetteville and Durham, North Carolina--
if not already of record, Drs. Pigford 
and Boyette, as well as any other VA 
and/or non-VA medical facility or 
provider identified by the veteran, dated 
from November 1986 to the present.  

The RO should request copies of more 
recent treatment records-records not 
already on file--from Drs. Hardy, 
Hernandez, Tocelli, Blau, and Tawney, as 
well as the University of North Carolina 
Hospital, Department of Physical Therapy, 
and any others identified by the record 
or the veteran.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  However, any 
failure to cooperate in this, or refusal 
to provide authorizations, on the part of 
the veteran should be noted with 
documentation for use in the appeal.  

4.  Upon the completion of the above, the 
veteran should be scheduled for VA 
orthopedic and psychiatric examinations 
to determine the nature and etiology of 
all low back disorders, or any disorder 
secondary, or related thereto, as well as 
the etiology of any depressive disorder.  
All indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiners for use 
in the study of the case-with particular 
attention given to the March 1999 medical 
statements of Drs. Hardy and Hernandez, 
and any follow-up statements.  

The orthopedic examiner should 
specifically state whether it is at least 
as likely as not that any current low 
back disorder of the veteran is due to 
the veteran's November 1986 inservice low 
back strain.  The examiner's answer 
should include reference to the service 
medical records and x-ray findings of 
November 1986, as well as the post-
service evidence and Dr. Hardy's March 
1999 statement, and any subsequent 
clarification.  The examiner should set 
forth all findings and conclusions, along 
with rationale and support for the 
diagnoses and opinions entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

The psychiatric examiner should 
specifically state whether it is at least 
as likely as not that any current 
depressive disorder of the veteran is due 
to the veteran's November 1986 inservice 
low back strain, or service-related back 
disorder found on VA examination 
requested above.  The examiner's answer 
should include reference to the private 
medical records of Dr. Hernandez and her 
March 1999 statement, and any subsequent 
clarification from her.  The examiner 
should set forth all findings and 
conclusions, along with rationale and 
support for the diagnoses and opinions 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

5.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for a VA neurologic examination 
and opinion if deemed warranted, or if 
indicated on VA orthopedic examination.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  Thereafter, the RO should 
readjudicate the claims for service 
connection for residuals of a low back 
injury and secondary service connection 
for a depressive disorder in light of all 
of the pertinent evidence of record (to 
include that associated with the claims 
file on remand), and all applicable legal 
authority.  

If any decision remains adverse to the 
veteran, she and her representative 
should be issued a supplemental statement 
of the case, which includes citation to 
the regulation for secondary service 
connection, and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

